IN THE SUPREME COURT OF THE STATE OF NEVADA

                  GOVERNMENT EMPLOYEES                                     No. 70362
                  INSURANCE COMPANY, D/B/A GEICO,
                  A MARYLAND CORPORATION; AND
                  GENEVA M. SIMMONS,
                  Petitioners,                                                 FILED
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT                                 JUN 2 0 2016
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF CLARK;
                  AND THE HONORABLE GLORIA
                  STURMAN, DISTRICT JUDGE,
                  Respondents,
                  and
                  JESUS BRIONES, AN INDIVIDUAL,
                  Real Party in Interest.

                         ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                              This original petition for a writ of mandamus challenges a
                  district court order denying in part a motion to dismiss in a tort action.
                              Having considered the petition and supporting documents, we
                  are not persuaded that petitioner has met its burden of demonstrating
                  that writ relief is warranted at this time. NRS 34.160; Pan v. Eighth
                  Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004);
                  Beazer Homes Nev., Inc. v. Eighth Judicial Dist. Court, 120 Nev. 575, 578-
                  79, 97 P.3d 1132, 1134 (2004) (recognizing that this court generally
                  declines to entertain writ petitions challenging district court orders
                  denying motions to dismiss). Accordingly, we
                              ORDER the petition DENIED.



                                           Douglas


SUPREME COURT
        OF
                                                                                           J.
     NEVADA                                                   Gibbons
to) 1947A    eo
                                                                                I Lo -49 156
                cc: Hon. Gloria Sturman, District Judge
                     Bailey Kennedy
                     Cliff W. Marcek, P.C.
                     Eighth District Court Clerk




SUPREME COURT
        OF
      NEVADA
                                                  2
(0 ) I947A